Citation Nr: 1409943	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  03-03 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from November 1980 to January 1994. This case has previously before the Board of Veterans' Appeals (Board) in December 2010, when a claim of a TDIU rating, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), was raised by the record.  Such claim was remanded to the Regional Office (RO) for development.  In June 2012, the claim was again remanded for further development.  In November 2013, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file. 

The issue of an increased rating for glaucoma has been raised by the record (see VA Form 21-526b dated July 11, 2013).  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Additionally, it appears that the Veteran is seeking revision based on clear and unmistakable error (CUE) of either the December 2000 rating decision which awarded service connection for sarcoidosis and assigned a 10 percent disability rating effective March 28, 2000, or the June 2008 rating decision, which increased the rating for sarcoidosis to 30 percent.  (see the November 7, 2011 Report of Contact).  As the Veteran's intent is unclear, this matter is referred to the AOJ for clarification and any appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

As action ordered in the June 2012 remand has not been completed, and the record remains inadequate to properly address the matter on appeal, a remand to secure compliance with the previous remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).

Specifically, the Board remanded the case in part for the AOJ to obtain a medical opinion as to whether the Veteran's service-connected disabilities, in totality, preclude him from obtaining and maintaining substantially gainful employment.  The Veteran's TDIU claim was then to be readjudicated.  The action required by the June 2012 remand was not completed.  An August 2012 general medical examination discussed limits imposed by the Veteran's service-connected disabilities individually.  [Lumbar strain disability would not prevent duties associated with mild physical or sedentary employment; sleep apnea would not prevent duties associated with mild physical or sedentary employment.]  An October 2012 examination then discussed limits imposed solely by his service-connected sarcoidosis.  [Sarcoidosis does not prevent duties associated with mild physical and/or sedentary employment.]  However, there is no examination report which addresses whether the combined effect of all the Veteran's service-connected disabilities (sleep apnea, lumbar strain, pulmonary sarcoidosis, glaucoma, radiculopathy of the left lower extremity) precludes him from maintaining all forms of substantially gainful employment.  Such VA examination is required (now including under Stegall).   

Before such examination, any additional records of treatment (both private and VA) which the Veteran has received for his service-connected disabilities should be secured and associated with the record (as they may contain pertinent information and are constructively of record). 

Accordingly, the case is REMANDED for the following:

1. The RO should secure for the record updated copies of the records of all treatment (private and VA) that the Veteran has received for his service-connected disabilities. 

2. The RO should thereafter arrange for an examination of the Veteran by an appropriate physician to assess the impact his service-connected disabilities (sleep apnea, lumbar strain, pulmonary sarcoidosis, glaucoma, and radiculopathy of the left lower extremity), combined, have on his ability to maintain employment.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  The examiner should elicit from the Veteran his complete employment history and his complaints regarding the impact of his disabilities on employment, and comment on the restrictions and limitations due to the service-connected disabilities.  The examiner must specifically address the Veteran's own reports regarding the impact of the disabilities on employment.  The examiner should comment on the types of employment that would be precluded by the service-connected disabilities and the types of employment (if any) that remain feasible despite the combined effect of the service-connected disabilities. 

The examiner must explain the rationale for all opinions.

3. The RO should then review the record and readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

